The defendant was charged with keeping, maintaining, and operating a lottery known as the "number game." Proof of possession by the defendant of the following paraphernalia for participating in the carrying on of a lottery, to wit: forty-five books of lottery tickets concealed in a trap built in a table in her kitchen, which she stated belonged to her; and the testimony of an officer that this type of lottery book had made its appearance less than two years prior to the alleged crime, and that these lottery tickets "are not very old looking or dirty, as when you keep such books quite a while, they become dusty and *Page 514 
dirty;" was sufficient to sustain the conviction of the defendant of participating in carrying on a lottery, and holding that the offense was not barred by the statute of limitations. Morrow v. State, 62 Ga. App. 718
(9 S.E.2d, 699); Cohen v. State, 2 Ga. App. 689, 693
(59 S.E. 4) Springer v. State, 121 Ga. 155 (48 S.E. 907);  Tipton v. State, 119 Ga. 304 (46 S.E. 436); Taylor v.  State, 5 Ga. App. 237 (2) (62 S.E. 1048)
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 14, 1944.